The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/094392, as interpreted by the English language equivalent Okamura.
	Okamura teaches an organopolysiloxane having different functional groups at the terminal.  Please note that when “p: is 1 the claimed compound will have the R2 group at the terminal such that this too is an organopolysiloxane having different functional groups at the terminal.  
	See the silicone described beginning in paragraph 19 in which A and B are different functional groups.  Of particular importance see that A-Q1 can be a polyether group meeting the claimed group R2.  That is, A is preferably an alkoxy group (see paragraph 46 - meeting the claimed –O-R9 terminal group) and Q1 can be polyether (see paragraph 50).  See also that Q2-B can be a radically polymerizable functional group (see paragraph 48).
	Of particular relevance please see the compound (22) in paragraph 142.  This differs from that claimed only in that the polyether has a terminal –OH group rather than an –O-alkyl as claimed.  As taught in paragraph 46, though, the A group can be alkoxy such that one having ordinary skill in the art would have anticipated such a group  For instance such a polyether is found in compound (g) in paragraph 169.  Similarly the compound (13) in paragraph 140 differs in that it has a terminal phenyl group rather than alkyl.  As noted supra, though, the teachings in Okamura specifically include such 2 group as claimed.
	See paragraph 72 which teaches reactants that result in this terminal group and note that allyl glycol and diethylene glycol allyl methyl ether are taught as equivalents.
	On the other hand, considering the compound (g) in paragraph 169, this differs from that claimed only in that it has a terminal N containing group rather than a radical polymerizable group.  Taking the teachings of Okamura as a whole, though, which clearly shows that the terminal group can be a radically polymerizable group, the skilled artisan would have immediately envisioned such a polysiloxane with a terminal acryloxy group such that the skilled artisan would have anticipated the instant claims.  
	For claims 2, 3 and 5, note that the compound (22) meets this requirement.  
	For claim 4 see paragraph 50.
	For claim 6 see the ether group in compound (g) which meets this requirement.
	For claims 7 to 12 again see the compound (22) that meet these requirements.
	For claims 13 to 15 see paragraphs 109 to 112.
	For claims 16 to 18 see paragraphs 69 and on, and note that allyloxyethyl meth-acrylate is a specifically recited reactant in paragraph 72.
	For claims 19 to 24 again see the specific compounds recited supra, as these limitations were previously addressed.

Claims 1, 6, 7 and 9 to 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozark et al.
	Ozark et al. teach a monomer as can be seen on the top of column 2.  This has a terminal activated unsaturated group A and a polyether group which meets claimed R2.  Note that R3 can be hydrogen which results in the claimed “b” unit and R4 can be an alkyl group of 1 to 10 carbon atoms which anticipates the claimed R9 group.  See the top of column 4 which teaches that “m” is preferably 1 to 10, most preferably 1 or 2 which meets the claimed p and q limitations.  
	For instance see formula (II) in column 4 which differs from that claimed only in that it has a propoxy group rather than ethoxy as found in formula (3). This difference, 3 group.
	In this manner Ozark et al. anticipate claim 1. 
	For claims 6, 7 and 9 to 12 again see the polyether found in formula (II) which meet these requirements.
	For claims 13 to 15 see column 4, lines 25 and on.

Claims 2 to 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozark et al.
	For claims 2 to 5 note that the corresponding R group in formula (I) of Ozark is an alkylene of form 1 to 10 carbon atoms.  The siloxane (II) shows a corresponding “m” value of 4 but one having ordinary skill in the art would have found a value of 2 or 3 to have been obvious, as it is within the specifically disclosed range of 1 to 10.  
	Note that such an alkylene group would meet the requirement of claims 3 and 5.
	For claim 4 note that the alkylene R group can contain an ether linkage which would correspond to an L group in which n is 1.  From this the skilled artisan would have found such a claimed L group to have been obvious, as it is within the teachings and breadth of the disclosure of Ozark et al.
	For claim 8 note that the R1 groups can be an alkyl of form 1 to 10 such that one having ordinary skill in the art would have found an alkyl having 4 carbon atoms such as claimed to have been obvious, as it is within the range disclosed therein.

Claims 17 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ozark et al. in view of Farris et al. or WO 2017/094392, as interpreted by Okamura.
	Ozark et al. teach a method of preparing the siloxanes having different terminal groups differently than that claimed.
	Farris et al. teach a method of preparing asymmetric siloxanes in which a silox-ane having a monohydrogen terminal group undergoes hydrosilylation in a manner such as claimed.  See for instance column 1, line 55, though column 2.  This method is cost effective and efficient.

	As such one having ordinary skill in the art would have been motivated to use a known process of preparing asymmetric siloxanes to prepare the asymmetric siloxanes  as found in Ozark et al.  Motivation to do so arises from the fact that such a process will result in a predictable and useful product.  In this manner such a hydrosilylation reaction would have been obvious. 
	Note the rejection rationale supra as it addresses the obviousness of the depend-end claim limitations.
	
Claims 1 to 3, 5 to 7 and 9 to 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara.
	Hagiwara teach a siloxane as can be seen on column 3, lines 25 to 30.  This has a terminal activated unsaturated group Y as can be seen in lines 55 to 64 and a terminal polyether group which meets claimed R2.  Note that R2 can be hydrogen which results in the claimed “b” unit and R3 can be an alkyl of 1 - 10 carbon atoms which anticipates the claimed R9 group. The “m” value can be from 5 to 50 such that the specifically disclosed lower limit of 5 anticipates the upper limit of b of 5.
	For instance see formula (17) in column 12 which differs from that claimed only in that it has a corresponding b value of 11.  This difference, though, would have been immediately envisioned by the teachings in Hagiwara since it specifically teaches a corresponding value as low as 5.  In this manner claim 1 is anticipated.
	For claims 6, 7 and 9 to 12 again see the siloxane of formula (17) which meets these requirements.
	For claims 2, 3 and 5 note again that the siloxane of formula (17) which meets this requirement.
	For claims 13 to 15 see column 13, lines 5 to 12.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara.
For claim 8 note that the R4 groups can be an alkyl of form 1 to 10 such that one having ordinary skill in the art would have found an alkyl having 4 carbon atoms such as claimed to have been obvious, as it is within the range disclosed therein.

Claims 17 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara in view of Farris et al. or WO 2017/094392, as interpreted by Okamura.
	Hagiwara teach a method of preparing the siloxanes having different terminal groups differently than that claimed.
	Farris et al. teach a method of preparing asymmetric siloxanes in which a silox-ane having a monohydrogen terminal group undergoes hydrosilylation in a manner such as claimed.  See for instance column 1, line 55, though column 2.  This method is cost effective and efficient.
	Okamura teaches a method of preparing asymmetric siloxanes in which a silox-ane having a monohydrogen terminal group undergoes hydrosilylation in a manner such as claimed.  These teachings were addressed in the rejection supra.
	As such one having ordinary skill in the art would have been motivated to use a known process of preparing asymmetric siloxanes to prepare the asymmetric siloxanes  as found in Hagiwara.  Motivation to do so arises from the fact that such a process will result in a predictable and useful product.  In this manner such a hydrosilylation reaction would have been obvious. 
	Note the rejection rationale supra as it addresses the obviousness of the depend-end claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Mgm
11/11/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765